DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed Nov. 28, 2022 has been entered. Claims 1-4, 6, and 9-17 are pending. Claim 1 has been amended. 
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations, claims 10 and 14, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (WO 2016/159221 A1; Oct. 6, 2016; English Translation made of record by applicant) in view of Succar et al. (US 2006/0246188 A1; Nov. 2, 2006), Brotsky et al. (US Patent No. 4,788,070; Nov. 29, 1988), Ogawa (JP 2014113076 A; June 26, 2014) and Williamson (US 2008/0245359 A1; Oct. 9, 2008).
Regarding claim 1, Eguchi discloses a method for the production of a sauce comprising minced meat, the method comprising the steps of subjecting minced meat to baking in an oven at a temperature of 200 to 300 C, thus overlapping the claimed range of 160 to 280 C, for a time of 60 to 300 seconds, which is 1 minute to 5 minutes and falls within the claimed range of 0.5 about 30 minutes (page 4, paragraphs 2-3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Eguchi further teaches providing a cooker adding the baked minced meat to a cooker that comprises ingredients, such as vegetables (e.g. onions) fried in oil and seasoning to make a sauce and cooking the mixture for a predetermined time (see Examples pages 5-6). 
Therefore, Eguchi teaches adding the baked minced meat to a cooker comprising vegetables, edible oil, and complementary ingredients (e.g. seasoning). 
While Eguchi teaches making a sauce that include vegetables, oil, complementary ingredients, and minced meat, Eguchi fails to specifically disclose that the minced meat is added to a cooker comprising tomato.
Succar discloses a method of making a sauce that comprises meat and further teaches that the sauce comprises tomato, vegetables, and seasoning, corresponding to applicant’s complementary ingredients ([0031]-[0033]). 
It would have been obvious to one of ordinary skill in the art to add tomato to the sauce of Eguchi in order to produce a tomato meat sauce. Succar discloses that it is well known in the art to make a tomato meat sauce, and as Eguchi is directed towards a minced meat sauce, such as Bolognese sauce and salsa sauce (English Translation page 1), it would have been obvious to add tomato to the sauce of Eguchi depending on the desired taste and use of the final sauce product. 
While Eguchi discloses minced meat, Eguchi fails to specifically teach pellets of a mixture comprising minced meat. 
Brotsky teaches minced meat in the form of a mixture and shaped into pellets that can further be added to tomato sauce (col 3 lines 35-45, col 4 lines 60-65, See Examples).
It would have been obvious to one of ordinary skill in the art to have the minced meat of Eguchi in the form of a mixture and shaped into pellets as taught by Brotsky as Brotsky also teaches that such meat product (e.g. pellets) is suitable for use in tomato sauce. This is a simply substitution of one known meat product for another to yield the predictable result of providing a suitable meat product for use in tomato sauce and would have been obvious to do so depending on the desired shape of the meat product. 
Brotsky teaches pellets of a mixture comprising minced meat, and further teaches that the diameter of the pellets are less than about 0.3 cm, which is 3 mm (col 3 lines 35-45), and thus overlaps the claimed thickness of between 3 mm and 15 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Brotsky additionally teaches that the length of the pellets should not exceed about 2 times the diameter (col 3 lines 35-45), while the instant claim requires a length of between 10 and 70 mm. 
However, it would have been obvious to one of ordinary skill in the art to vary the length and thickness of the pellets depending on the desired size of the meat particles in the tomato sauce of Eguchi.
As stated in MPEP 2144.04: Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the dimensions of the pellets will not change the overall function of the sauce of Eguchi as the sauce will still comprise pieces of meat. 	The examiner notes that the claimed limitation “thereby facilitating maintenance of particle size of the minced meat in the produced sauce” is merely functional language stating what the pellets do rather than further limiting the structure of the pellets. 
As stated above, the combined prior art teaches meat pellets that are used in meat sauce and further teaches baking in an oven. Brotsky teaches pellets of a mixture comprising minced meat, and further teaches that the diameter of the pellets are less than about 0.3 cm, which is 3 mm (col 3 lines 35-45), and thus overlaps the claimed thickness of between 3 mm and 15 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Therefore, based upon the combined teachings of the prior art, meat pellets in meat sauce are well known in the art to be baked in an oven and comprise the claimed particle size, which would necessarily facilitate maintenance of particle size in the sauce by omitting mechanical stress from a mixing means absent a showing otherwise. 
Furthermore, Eguchi teaches baking the minced meat in an oven, but fails to teach providing a heated conveyor belt and providing a convection tunnel oven with the conveyor belt running through.
Ogawa teaches a method of making a sauce containing minced meat and further teaches that the minced meat can be baked using a convection oven or a conveyor oven (Derwent Abstract). 
Williamson further teaches that it is well known in the art to baked goods in a convention tunnel oven comprising a heat conveyor belt running through the oven. Williamson teaches that such oven design, e.g. a convention tunnel oven with a heated conveyor belt, allows for reliable baking due to the even heating and distribution of heat ([0008]-[0014], [0019-[0021]).
As Ogawa teaches that it is known in the art to use a convection oven or a conveyor oven for baking minced meat in preparation of a sauce, and Williamson teaches that convection tunnel ovens with heated conveyor belts are well known in the art for baking goods due to their heating advantages, it would have been obvious to one of ordinary skill in the art to use a convection tunnel oven with a heated conveyor as the oven for baking in Eguchi as Ogawa and Williamson disclose that such oven is known in the art of baking minced meat and would further provide a baking advantages, such as reliable baking due to the even heat distribution. 
As stated above, Eguchi teaches that the temperature of the oven is between 200 and 300 C, and therefore it would have been obvious for the temperature of the convection tunnel over with heated conveyor of the combined prior art be at the same temperature, therefore overlapping the claimed temperature of 160-280 C for the heated conveyor belt. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) It would have been obvious to have the convection tunnel oven with heated conveyor belt be at the same temperature as such temperature is known in the art to be sufficient for baking minced meat in preparation of a sauce as taught by Eguchi. 
Regarding claim 2, Eguchi discloses that the complementary ingredients are seasoning, but fails to disclose the specific seasoning. 
Succar discloses that the complementary ingredients include flavorings such as salt, pepper, garlic, oregano, parsley, and basil ([0032]). 
It would have been obvious to add one of the complementary ingredients taught by Succar to the sauce of Eguchi depending on the desired flavor of the sauce of Eguchi, especially as Succar discloses that such ingredients are known to be useful in a tomato meat sauce. 
Regarding claim 3, as stated above, Eguchi discloses that the vegetable is onion (See Examples). 
Succar additionally teaches that a tomato meat sauce can include carrots, garlic and parsley ([0032]).
Regarding claim 4, Eguchi discloses that the vegetable includes stir fried onions and Succar teaches that the vegetables can be garlic and parsley, both of which are known to have a small size. 
The prior art, however, fails to teach that the vegetables are minced and have a particle size between 3 mm and 20 mm as claimed.
However, it is well known in the art that onions, garlic, and parsley are chopped before adding to a sauce.
With respect to the exact size, it would have been obvious to one of ordinary skill in the art to mince the vegetables of Eguchi and Succar to a desired size, a preferred size that is suitable to one of ordinary skill in the art. This is merely based on preference as one might prefer larger vegetable pieces in their sauce, and well within the ordinary skill to vary and determine through routine experimentation. 
As stated in MPEP 2144.04: Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the dimensions of the vegetable pieces will not change the sauce of the prior art and is therefore merely an obvious variant over the prior art.
Regarding claim 6, Brotsky further teaches that the pellets of a mixture comprising minced meat further include at least one complementary ingredient that can be salt (See Example 1). 
Regarding claims 9-10, Eguchi teaches that the temperature of the oven is between 200 and 300 C, and therefore it would have been obvious for the temperature of the convection tunnel over with heated conveyor of the combined prior art be at the same temperature, therefore overlapping the claimed temperatures. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Eguchi further teaches injecting steam, which is hot air, into the oven (page 4 last paragraph). Therefore it would have been obvious to have the convection tunnel oven with heated conveyor have a means for injecting jets of steam as Eguchi teaches that it is known in the art to provide steam while baking the minced meat. 
With respect to the temperature of the steam, it would have been obvious to have the steam as a similar temperature as the oven, from 200 to 300 C, thus falling within the claimed range, in order to keep the oven at the same temperature and not raise or lower the temperature of the oven too drastically. 
Regarding claim 11, as stated above, Brotsky teaches that the pellets of a mixture comprising minced meat further include at least one complementary ingredient that can be salt (See Example 1). 
Brotsky teaches pellets of a mixture comprising minced meat are produced by extruding the mixture comprising the minced meat and salt, wherein the extruded pieces are cut to a diameter of less than about 0.3 cm, which is 3 mm (col 3 lines 35-45). 
Regarding claim 12, the prior art as described above fails to specifically teach that the pellets are dropped onto a second conveyor after leaving the oven to free the pellets from clumps, however, Succar teaches a two conveyor apparatus for producing a sauce containing minced meat and further teaches that the conveyor aids to separate the portions of sauce ([0041]). 
It would have been obvious to one of ordinary skill in the art to provide a second conveyor in the process of Eguchi after the oven so as to separate the pellets and convey them to the next processing step as taught by Succar. 
Regarding claim 13, as stated above, Brotsky teaches pellets of a mixture comprising minced meat, and further teaches that the diameter of the pellets are less than about 0.3 cm, which is 3 mm (col 3 lines 35-45), and thus overlaps the claimed thickness of between 3 mm and 15 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Brotsky additionally teaches that the length of the pellets should not exceed about 2 times the diameter (col 3 lines 35-45), while the instant claim requires a length of between 5 and 60 mm after baking. 
However, it would have been obvious to one of ordinary skill in the art to vary the length and thickness of the pellets depending on the desired size of the meat particles in the tomato sauce of Eguchi.
As stated in MPEP 2144.04: Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the dimensions of the pellets will not change the overall function of the sauce of Eguchi as the sauce will still comprise pieces of meat. 
Regarding claim 14, as stated above with respect to claim 1, Eguchi teaches adding the baked minced meat to a cooker that comprises ingredients, such as vegetables (e.g. onions) fried in oil and seasoning to make a sauce and cooking the mixture for a predetermined time (see Examples pages 5-6). 
With respect to the cooker provided with a mixing means, Succar teaches adding all the ingredients, including tomato, to make a sauce to a mixer (e.g. mixing means) ([0032]) and therefore it would have been obvious to provide the cooker of Eguchi with a mixing means in order to ensure all the ingredients are mixed together to form the sauce. 
Regarding claim 15, as stated above, Eguchi teaches cooking the whole mixture for a predetermined time, but fails to specifically disclose a time of 15 to 120 minutes. 
Succar further teaches that the ingredients to make a sauce are mixed together and heated for about 30 minutes ([0002]), thus falling within the claimed range of 15 to 120 minutes. 
Therefore, it would have been obvious to one of ordinary skill in the art to heat the sauce of Eguchi for about 30 minutes as taught by Succar in order to provide a sauce that has been thoroughly heated and is ready for consumption. 
Further, the amount of time for heating would depend on the type and amount of ingredients in the sauce as a larger amount of ingredients will take a longer time to cook than a smaller amount and therefore one of ordinary skill in the art can vary the time of cooking through routine experimentation. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 16 and 17, Eguchi teaches that the minced meat can be cow, pig, sheep, wild boar, chicken, or duck meat (English Translation, page 2, paragraph 4).


Response to Arguments
Applicant’s amendments have overcome the 112(b) rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 6-7 that one of ordinary skill in the art would not be motivated to use the conveyer/tunnel oven of Williamson to cook meat as Williamson is directed towards cooking baked goods, such as bread, biscuits, pies, pizzas, etc.
This is not found persuasive as Ogawa teaches a method of making a sauce containing minced meat and further teaches that the minced meat can be baked using a convection oven or a conveyor oven (Derwent Abstract). 
Williamson further teaches that it is well known in the art to baked goods in a convention tunnel oven comprising a heat conveyor belt running through the oven. Williamson teaches that such oven design, e.g. a convention tunnel oven with a heated conveyor belt, allows for reliable baking due to the even heating and distribution of heat ([0008]-[0014], [0019-[0021]).
As Ogawa teaches that it is known in the art to use a convection oven or a conveyor oven for baking minced meat in preparation of a sauce, and Williamson teaches that convection tunnel ovens with heated conveyor belts are well known in the art for baking goods due to their heating advantages, it would have been obvious to one of ordinary skill in the art to use a convection tunnel oven with a heated conveyor as the oven for baking in Eguchi as Ogawa and Williamson disclose that such oven is known in the art of baking minced meat and would further provide a baking advantages, such as reliable baking due to the even heat distribution. 
Ogawa clearly teaches baking meat using a conveyor oven. Williamson teaches that it is well known in the art to bake goods in a convention tunnel oven comprising a heat conveyor belt running through the oven. Williamson further discloses advantages of a conveyor oven comprising a convention tunnel oven comprising a heat conveyor belt running through the oven, wherein it allows for reliable baking due to the even heating and distribution of heat ([0008]-[0014], [0019-[0021]).
Therefore, this is simple substitution of one known oven for another to produce baked meat products. The examiner recognizes that Williamson is directed towards, baked goods, however, it is well known in the art to use a conveyor oven for baking meat as taught by Ogawa and therefore it would have been obvious to use a convention tunnel oven comprising a heat conveyor belt running through the oven in the process of Eguchi based upon the combined teachings of the prior art to yield a process that allows for reliable baking due to even heating and distribution, which is desired when cooking any food product. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791